Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14-18, drawn to a hard surface cleaning composition, classified in C11D; 3/2068.
II. Claims 9-13, drawn to a method of improving the shine of a hard surface, classified in B08B; 3/08.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as in a method of cleaning laundry/textiles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
4)  The prior art applicable to one invention would likely not be applicable to another invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gary Foose on September 7, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 14-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the quaternary ammonium compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  Note that, for purposes of examination, the Examiner has treated instant claim 1 as dependent upon instant claim 3.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colurciello Jr. et al (US 2002/0002125).
Colurciello, Jr. et al teach an acidic hard surface cleaner containing from 0.01% to 1% by weight of a film forming organosilicone quaternary ammonium compound; 0.05 to 5% of at least one zwitterionic surfactant which is compatible with the quaternary ammonium compound; 0.05 to 1.5% of at least one nonionic surfactant; 0.1 to 1% of at least one organic solvent; 0 to 5% of at least one amphoteric surfactant; 80 to 100% of water; and 0 to 5% of one or more option constituents.  The pH of the composition is preferably at a pH of 4 or less.  See paras. 50-65.  Optional ingredients may be added to the composition such as germicides, pH buffering agents, etc.  See para. 17.  Preferred classes of solvents which may be used include alcohols, ethers, etc.  Suitable ethers include propylene glycol phenyl ether, etc.  See paras. 48-51.  The compositions may be used for hard surfaces including lavatory walls and flooring, kitchen environments, hospital environments, etc.  See para. 66.  
Colurciello, Jr. et al do not teach, with sufficient specificity, a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Coluciello, Jr. et al suggest a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 6,693,070) in view of WO2007/144555 and Colurciello Jr. et al (US 2002/0002125).
Cheung et al teach hard surface cleaning and disinfecting compositions containing a synergistic combination of a quaternary ammonium germicide and an alkoxylated quaternary ammonium compound.  See Abstract.  Additionally, the composition contains one or more organic solvents, and a major proportion of water.  See column 2, lines 1-55.  Preferred quaternary ammonium compounds which act as germicides dioctyl dimethylammonium chloride, etc.  See column 4, lines 1-50.  The composition may contain nonionic surfactants in amounts from 0.001 to 10% by weight.  See column 10.  Suitable organic solvents include alcohols, propylene glycol phenyl ether, etc.  See column 10 and 11.  The aqueous compositions may be used to clean hard surfaces, wherein such hard surfaces include lavatory fixtures, kitchen surfaces, etc.  See column 11, lines 40-69.  
Chueng et al do not teach the specific pH of the composition or a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Colurciello, Jr. et al are relied upon as set forth above. 
’555 teaches a hard surface cleaning composition containing a solvent system which contains one or more organic solvents, a surfactant such as a nonionic surfactant, and water.  See page 3, lines 1-25.  Suitable organic solvents include propylene glycol phenyl ether, etc.; alcohols such as methanol, ethanol, etc.  See page 4, lines 1-30.  The compositions have a pH of greater than 7, and preferably, from 8 to 11.  See page 14.  The composition may be in the form of a wipe such as a premoistened cleaning wipe, etc.  See pages 29 and 30.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Cheung et al at a pH, for example, of 4 or 8, with a reasonable expectation of success, because Coluciello, Jr. et al or ‘555 teach the formulation of a similar hard surface cleaning composition at a pH, for example, of 4 or 8, respectively and further, Cheung et al teach that the amounts and type of components added to the composition may be varied within wide ranges which would allow various pH values.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ethanol in the composition taught by Cheung et al, with a reasonable expectation of success, because ‘555 teaches the use of ethanol as a solvent in a similar composition and further, Cheung et al teach the use of alcohols as solvents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Cheung et al in view of WO2007/144555 and Colurciello Jr. et al suggest a composition having a pH from 3.5 to 9.5 containing propylene glycol phenyl ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colurciello Jr. et al (US 2002/0002125) as applied to claims 1-3, 5, 6, and 8 above, and further in view of Cheung et al (US 6,693,070).
Colurciello, Jr. et al are relied upon as set forth above.  However, Coluriciello, Jr. et al do not teach the use of dioctyldimethyl ammonium chloride, for example, in addition to the other requisite components of the composition as recited by the instant claims.  
Cheung et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use dioctyldimethyl ammonium chloride in the composition taught by Colurciello, Jr. et al, with a reasonable expectation of success, because Cheung et al teach the use of dioctyldimethyl ammonium chloride as a germicide in a similar composition and further, Colurciello, Jr. et al teach the use of germicides in general.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colurciello Jr. et al (US 2002/0002125) as applied to claims 1-3, 5, 6, and 8 above, and further in view of WO2007/144555.
Colurciello, Jr. et al are relied upon as set forth above.  However, Coluriciello, Jr. et al do not teach the use of ethanol in addition to the other requisite components of the composition as recited by the instant claims.  
‘555 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ethanol in the composition taught by Colurciello, Jr. et al, with a reasonable expectation of success, because ‘555 teaches the use of ethanol as a germicide in a similar composition and further, Colurciello, Jr. et al teach the use of alcohol in general.  
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colurciello Jr. et al (US 2002/0002125); or Cheung et al (US 6,693,070) in view of WO2007/144555 and Colurciello Jr. et al (US 2002/0002125) as applied to the rejected claims above, and further in view of Deleersnyder et al (US 2016/0120387).
Colurciello, Jr. et al and Cheung et al are relied upon as set forth above.  However, Colurciello, Jr. et al or Cheung et al do not teach the use of a premoistened pad containing the cleaning composition as recited by the instant claims or cleaning implement containing a pad and hard surface cleaning composition as recited by the instant claims.  
Deleersnyder et al teach a disposable premoistened wipe and cleaning implement and methods of cleaning a hard surface using a disposable premoistened wipe or cleaning implement.  See Abstract.   The premoistened cleaning wipe may comprise natural or synthetic fibers, wherein the wipe may comprise at least 70% by weight of cellulose fibers.  See paras. 89-92.  The cleaning composition may be used with a cleaning implement, wherein the cleaning implement may comprise a plastic head, and a reservoir for storage of the cleaning composition, and may also contain a handle.  See paras. 93-97.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the cleaning composition taught by Cheung et al or Colurciello, Jr. et al in conjunction with a cleaning pad and/or cleaning implement as recited by the instant claims, with a reasonable expectation of success, because Dellersnyder et al teach the use of a similar hard surface cleaner in conjunction with a cleaning pad and/or cleaning implement as recited by the instant claims and further, this configuration would be desirable in using the hard surface cleaning compositions taught by Colurciello, Jr. et al or Cheung et al.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colurciello Jr. et al (US 2002/0002125) in view of Deleersnyder et al (US 2016/0120387); or Cheung et al (US 6,693,070) in view of WO2007/144555, Colurciello Jr. et al (US 2002/0002125), and Deleersnyder et al (US 2016/0120387) as applied to the rejected claims above, and further in view of Cheyne, III (US 6,299,520).
Colurciello, Jr. et al and Cheung et al are relied upon as set forth above.  However, Colurciello, Jr. et al or Cheung et al do not teach the use of an antibacterial material as part of a cleaning pad as recited by the instant claims. 
Cheyne, III teaches a nonabsorbent, abrasive scrubbing pad, especially for domestic use in the kitchen or bathroom, comprising a nonwoven web of fibers in which the fibers have coated thereon a mixture of antimicrobial compounds.  See Abstract.  These antimicrobial compounds prevent the growth of microbes in the nonwoven article during storage after having been used in a wet environment.  See column 1, lines 1-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an antibacterial material as part of a cleaning pad as recited by the instant claims in the cleaning pad taught by Colurciello Jr. et al in view of Deleersnyder et al; or Cheung et al in view of Deleersnyder et al, with a reasonable expectation of success, because Cheyne, III teaches the use of a similar pad containing an antimicrobial compound which prevents the growth of microbes in the nonwoven article during storage after having been used in a wet environment and further, such properties would be desirable in the cleaning pads taught by Colurciello Jr. et al in view of Deleersnyder et al; or Cheung et al in view of Deleersnyder et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/October 14, 2022